Title: Mary Smith Cranch to Abigail Adams, 13 June 1797
From: Cranch, Mary Smith
To: Adams, Abigail


        
          My dear Sister
          Quincy June 13th 1797
        
        I had a mantua makaker & a Tailor last week which keept me so fully imploy’d that I had not time to write I receiv’d your kind Letter by the Post a thursday & rejoice that you have got into such good order so soon. I do not rise quite so early as you but I should if I could get all my folks to Bed in season you do well to devote so much of the day to riding I hope the difficulty the bad roads occasion’d you is over as you do not mention any thing of it I have been not a little uneasy about it.
        every body but Fools & knaves are charm’d with the Presidents Speech & the Senates answer. but the House—oh! for Shame all is not as it should be there. but I see that finally after spending as much money in debateing about their pityful Spoilations—I am Sure

I cannot call them amendments as would have rais’d an army they have squeez’d it through— I think you will be pleas’d with the address of our new first Magistrate & the House’s answer— as to the chronicle venom it will do no harm to the President— old Doctor Hitchcock call’d to see mr Cranch to talk a little about the President & his Speech— after expressing his approbation in very high terms (you know his energitic manner). he said—“Mr Cranch whoever wishes to move that man from preserveing what he thinks to be for the honour & good of his Country let him first try his Strength upon Mount Atlas— if he can remove that—then let him make the attempt upon the President—[”] If the writer from Holland is just in his observations, all Europe is of the same oppinion with the good Doctor. I think I know that writter wherever he appears— there is but one such gone out from among us—& he poor fellow must be dandled by the chronicle because his Father had nominated him to a place where he could be more Serviceable to his country than that he was destin’d for— Such foolish Lies hurt rather than Serve their base cause. mr Cranch thanks you for the Pamphlet & papers
        I have been to your House & found every thing mr & mrs Porter had the care of Safe & in good order. the mice have taken possession of your Store Room. there were several things wanted to be taken care of. the Loaf Sugar was in a sad plight the mice had got into the cask & fatten’d upon it. every loaf was cover’d with their dirt & those which were in a Bag were wet & smelt badly— I took them all out of the cask as it would not shut close & put what I could get in into the Barrel of Brown Sugar that can be made close. the Bag & cask I gave to mrs Porter to wash & I hung up two Loves in a pail in your chamber closet to dry & air. I shall take care of them this week— mrs Porter wish’d me to let her have the use of a Brass Skimmer & a Tin cullender which Polly had put into the Store Room. I deliver’d them to her. every thing is keept very nice. the Garden looks well, & promisses good Fruit mrs Beal & Black mourn the loss of their Neighbour with unfeign’d Sorrow. I have promis’d them with your leave to open your House & give it an airing & Send for them to take coffee with me there. they are pleas’d with the proposal tho it will be attended with some melancholy Ideas I Shall Send for Suky Adams too— mrs Black will be so much without her Husband this summer she will miss you the more for that. I am glad we have sent mr Black to court— mrs Beal is in a miserable state of health. I fear She will not live long unless she is help’d soon. She

wasts fast & thinks herself in a decline. She is gone to Tauton now mrs Tisdal drank Tea with me a friday & told me she should not be surpriz’d if She did not live two months. she would be a dreadful loss to her Family at least so it seems to us—
        I have got the annatto & will send it to your dairy women I have the cap & Box also & will forward that mr Belcher has been to Boston & taken care of your Bacon & I suppose tis sent but I will inquir about it. there are two Bonnts— Which do you mean mrs Norton Should have? She thanks you for the Cap. She is very well & her Family. mr & mrs Greenleaf also. She gets to Bed the last of august or the beginning of Sepr.. I did hope She would not have had children. however—I do not know what I ought to wish— this Life is but for a moment— for what reason—we shall know better hereafter. I have had a Letter from washington this last week they were well mrs Cranch tells me tis the last Letter She shall write me till She gets about again She expected every day to be confin’d— mr Morris has promis’d to procure Law Books for my Son & send him— I had rather hear he had sent them— I hope these imbarrasments of mr G & company will not hurt my son eventually. I never was pleas’d with his leaving his profession & shall be glad to hear he is following it again. he has been oblig’d to struggle without Scarcly any assistance from us Since he left us & has been very unfortunate in many losses he has Sustain’d—but I am happy in the moral improvment he makes of his disappointments if his Spirits can be keept from sinking he will yet do well I hope
        my heart acks for my dear mrs Smith I think of her continually. I wish she was here I would comfort her all I could. I am glad Cousin charles prospects are so good & that he is so happy in a wife— mrs Smith never was extravagant & the Coll’s way of Living keept her constantly anxious I could always see—but he is interprizing & young & may do better for having seen to what evils such a manner of Living tends but my dear Sister do you not know certainly where he is gone?
        we are all well I am affraid to ask you if we shall not see you this Summer. tis a long journey in hot weather I know but you had better take it than remain in that hot city. Cousin & I live rather a lonely Life we have no where we can go as we could to your house. I am more careful than ever to read all the debates in congress I hear nothing now from what I see I must judge & I feel very much interested—
        
        my Love to the President & Cousin Louisia— mr Cranch & Madm welsh send their Love—accept that also of your Sister
        
          M Cranch
        
      